                                UNITED STATES DISTRICT COURT

                                  DISTRCT OF MASSACHUSETTS




                                                                                             ,__,
                                                                                       c::   =          :z
                                                                                   C,·
                                                                                   -<:P      =          0
                                                                                   er., •
                                                                                   -le,:;
                                                                                             z:
                                                                                             0          .-
                                                                                                        rn
EDWARD JONES,                                                                      ~O?       <
                                                                                   0--'1     N          :::o~       ;1,

                                                                                   -i?"..?              ;:i::::,-
               PLAINTIFF                                                           ocS                  ron,
                                                                                   -n-1:      -0        00
                                                                                    ~c:.s     :::;::    -n
          V.                                                                       •We:;
                                                                                     O        r~
                                                                                                        -n
                                                                                                        C")

LISA MITCHELL, MICHAEL DEVINE AND
                                                                                    ??~       Vl        m
                                                                                              0

JOHN F. CAMELO                                                         CASE No. 16-CV-11666-LTS

                DEFENDANT'S.




PLAINTIFF'S LEAVE OF COURT TO AMEND AND REFILE STATEMENT OF UNDISPUTED MATERIAL
FACTS




  Now comes the Plaintiff, Edward Jones, Pro-se, in the above entitled action. Pursuant to rules

of Court and moves this Court for leave to strike Plaintiff's "Affidavit Of Edward Jones: In Support

Of Motion For Summary And Declaratory Judgement" and permit Plaintiff to refile "Statement Of

Undisputed Material Facts" that complies with the letter and spirit of the Rule 56.1.


 Reasons for leave to amend to file statement of undisputed material facts is as follows:


 1. As a result of Plaintiff's incarceration status, Plaintiff was restricted by the Court to possess


   Any documents related and pertaining to this case; all documents, were in the possession of

Court appointed counsel, law firm of Robinson & Cole.



pg. 1
    Any documents related and pertaining to this case; all documents, were in the possession of

Court appointed counsel, law firm of Robinson & Cole.


2. On or about 3/21/2019, Robinson & Cole moved the Court to withdraw from the case as a

result of Defense attorney forwarding Robinson & Cole an email Plaintiff intended to forward to

the media informing the media of the above entitled case; and, Robinson & Cole's failure to

amend Plaintiff's claim to add a claim for "Declaratory Judgement". At which time the Court

allowed Robinson & Cole's withdrawal under certain conditions. Those conditions were as

follows: Dk 121- "Robinson & Cole is hereby appointed as standby counsel which includes only

the following responsibilities 1) File documents on ECF for Mr. Jones, 2) Arrange all depositions

he is permitted to take, 3) attend each deposition to provide Mr. Jones legal advice if he

wishes ... , 4) serve as custodian of all discovery and arrange times for Mr. Jones to view it, and, S)

attend any other proceedings to provide Mr. Jones with legal advice if he so requests or the Court

specifically directs."




 3. Plaintiff herein state that, since the Court has re-appointed Robinson & Cole as standby

counsel Robinson & Cole has failed to provide Plaintiff with legal advice as Court ordered they

do. Upon plaintiff seeking legal advice from Robinson & Cole regarding and pertaining to

summary judgement Issues; Robinson & Cole's response was as follows, "we are not

representing you, our only responsibility to you is to serve as custodian of all discovery that you

are not to possess" (See also, Exhibit 166 -Attached). Robinson & Cole has refused to provide




pg.2
Plaintiff with any and all legal advice relating and pertaining to this Case since being appointed as

standby counsel.


 4.    On or about September 5, 2019, Plaintiff forwarded to Robinson & Cole (first class mail:

Exhibit #165 attached) a copy of all discoverable exhibits Plaintiff had in his possession,

accompanied with a list of all discoverable exhibits in the possession of Robinson & Cole; that,

Plaintiff intended to use in s~mmary judgement proceeding. Prior to forwarding Robinson & Cole

such discovery list, Plaintiff and attorney Andrew Manthey discussed over the phone that

Robinson & Cole would 1) compile all the exhibits together by number; 2) prepare a "Table of

Contents": and 3) seeing that Plaintiff did not have in his possession any exhibits, Robinson &

Cole would also prepare a "Statement Of Undisputed Material Facts" referring to all discoverable

exhibits in their possession; to help Robinson & Cole with this task, Plaintiff forwarded Robinson

& Cole, the Court, and, attorney for Defendant's "Affidavit Of Edward Jones: In Support Of

Motion For Summary And Declaratory Judgement" (Dk 138).


 5. On or about 10/18/2019, plaintiff discovered that, Robinson & Cole filed exhibits with the

Court that consisted of 1) numbered exhibit pages that did not include the exhibits that were to

be attached; 2) the exhibits that were filed by Robinson & Cole did not contain a "table of

contents"; and 3) Failed to incorporate the exhibits in their possession into the "affidavit..." and

file it with the Court ECF as "Statement Of Undisputed Material facts".


 As a result of the facts stated above, Plaintiff moves this Court for leave to amend to file on

record "Statement of Undisputed Material Facts"; refile exhibits that contain all exhibits included

in summary judgement pleading; and, file with the Court a complete "Table Of Contents"




pg.3
referencing all exhibits respectively. In "Robertson v. American Airlines, Inc., The district Court

found that Defendant's statement does not comply with Rule 56.1., but 'declined to adopt the

Plaintiff's suggestion of... denying the Defendant's summary judgement'." Robertson, 239 F.

Supp. 2d 5, 9 (D.D.C. 2002). "The appropriate remedy for the Court would be, at most, to [allow

Plaintiff] to amend and refile [his] "Statement Of Undisputed Material Facts." Elouise Pepion

Cobell, et al., v. Gale A. Norton, Secretary Of Interior, et al, U.S. Dist. 96-cv-01285.


Wherefore, for the reasons stated above leave of Court shall be granted allowing Plaintiff to

amend and refile, "Statement Of Undisputed Material Facts"; "all exhibits referenced in

summary judgement and memorandum" attached to; and, "table of contents" referencing all

exhibits to summary judgement pleading.




Date: 11-18-19




                                                                         Edward Jones, Pro-Se

                                                                         69 East Main Street

                                                                         Norton Mass 02766

                                                                      Email: ej4431120@gmail.com




pg. 4
                                    CERTIFICATE OF SERVICE


 I, Edward Jones, Plaintiff in case number 16-CV-11666-LTS, served a copy of "Plaintiff's Leave

Of Court To Amend And Refile Statement Of Undisputed Material Facts". To attorney for

Defendant's, Ms. Daryl Glazer, at Department Of Correction, 70 Franklin Street, Suite 600,

Boston, Mass 02110 on this 18th day of November 2019.




                                               R(;;;/"~
                                               /s/ Edward Jones




pg.5
